DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the
claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(0). Correction of the
following is required: the dimensions for the total core diameter are not shown in the spec (claim
1). Paragraph [0072] states the three-layer core must have a diameter from 1.45 to 1.62 inches.
However, the claimed ranges for the layers exceed the limitation. For example, if the inner core
diameter is 0.1 inch, the intermediate core is thickness is 0.05 inch, and the outer core thickness
is 0.750 the overall core diameter is 1.7 inches. Since the subject matter is present in the claims
of the instant application as well as the claims in the parent application, applicant may amend the
spec to include the upper range for the overall core diameter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan-I et al (2010/0081518) in view of Sullivan-II et al (2010/0323820).  Claim 1, Sullivan-I discloses a golf ball comprising an inner core, an intermediate core, outer core layer, and cover.  The inner core layer is made from thermoplastic [0050] with a diameter from 0.250 to 1.25 inches [0016].  The inner core has a positive hardness gradient [0017].  The intermediate core is made from silicone [0061] and has a thickness from 0.045 to 0.10 inch [0055].  The outer core is made from a thermoplastic [0065] and has a thickness up to 0.065 inches [0063]. The outer core thickness is lower than the range claimed by applicant. However, Sullivan-1 discloses the diameter for the overall core is from 1.45 to 1.62 inches, same as applicant’s overall core diameter. Increasing or decreasing the thickness of the layers within a specific range by routine experiment is within the capabilities of one skilled in the art.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Sullivan-I does not disclose the hardness gradient for the intermediate core and the outer core layer.  Sullivan-II teaches a positive gradient for the inner core and positive, negative or zero gradients for the intermediate and outer core layers [0084]. Claim 2, Sullivan-I discloses the inner core hardness of the inner core is from 20 to 70 Shore C and the surface hardness is from 20 to 95 Shore C [0017].  Claim 3, Sullivan-I discloses the intermediate core surface hardness is at least 40 Shore C (applicant claims an upper value of 87 Shore X or 57 Shore C) [0056].  Sullivan-II teaches a positive gradient for the inner core and positive, negative or zero gradients for the intermediate and outer core layers [0084].  Claim 4, Sullivan-I discloses the inner and outer core layers are made from ionomers and hnps [0065, 0072].  Claims 5-6, Sullivan-I discloses E/X and E/X/Y polymers [0051].  One of ordinary skill in the art would vary the hardness gradients among the layers as an obvious design choice as suggested by Sullivan-II.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        



April 21, 2022